In the opinion of this court it was stated, with citations of authorities, that it will be presumed, until the contrary appears, that a public officer has properly performed his official duties and not to have exceeded his authority, and that, hence, the Secretary of State complied with the provisions of the statute here involved. The defendants in error filed a motion for rehearing insisting that such ruling "is inconsistent with the authorities and decisions of this court in the cases cited in the brief of counsel for defendants in error before this court of Volume 15 Rawle C. L., page 881, sec. 359,Tucker v. Harris, 13 Ga. 1, Patten v. Miller,190 Ga. 123-138, Davis v. Melton, 51 Ga. App. 685, at page *Page 665 
691; and that the court necessarily has overlooked or misconstrued said decisions and judgments in arriving at its judgment in the portion of its opinion above quoted. The two lines of decisions are not and can not be harmonized except by recognizing that those cited by the court refer to ministerial acts, and those cited in our brief apply to judicial or quasi-judicial acts. Movants insist and contend that the decisions cited by the court, in support of the above-quoted portion of its opinion, do not sustain the decision in a case of this character for the reason that the act of 1887 (Acts of 1887, page 106, Code, § 23-401-408, inclusive) constitute the Secretary of the State as a court of limited jurisdiction to determine the disputed line and creates him a court of limited jurisdiction for this purpose; and, therefore, the authorities above cited holding that all facts that are essential to give jurisdiction to a court of limited jurisdiction must be a part of the record, as the cases cited in our original brief and referred to above hold and apply rather than those cited by the court." The authorities relied upon were not overlooked by this court, though not referred to in its decision. However, they have no application here, since the Secretary of State does not under the statute act judicially but acts only politically. Early County v. BakerCounty, 137 Ga. 126 (72 S.E. 905); Smith v. Baker County,142 Ga. 168 (82 S.E. 557); Caverly v. Stovall, 143 Ga. 705
(85 S.E. 844). As was said in the Early County case: "Counties have no territorial rights as against the State, and the statutory plan was not to settle a private dispute between the counties, but to afford means to the State in the delineation of the boundaries between its political subdivisions. If the decision of the Secretary of State is to have the ordinary force and effect of a judgment rendered in a judicial proceeding, then territorial rights would become vested, and the legislature could not make a change so as to disturb or alter the divisional line as adjudged by the Secretary of State. Whereas all the authorities concur, that, unless the constitution of a State otherwise prescribes, the legislature has the power to diminish or enlarge the area of a county, or change its boundary lines, whenever the public convenience or necessity requires." *Page 666